DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The Information Disclosure Statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS are being considered by the Examiner.
Status of Claims
3.	Claims 1 – 20 were cancelled.  Claims 21 – 40 were added.  Still pending and being examined in this application are Claims 21 - 40.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 21, 22, 24 – 26, 29, 31, 34, 39, 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 – 5 and 7 – 11 of U.S. Patent No. 10,891,610 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Differences between U.S. Patent No. 10,891,610 B2 and subject application are bolded below:
U.S. Patent No. 10,891,610 B2
App No. 17/112,565
1. A method comprising:      
     receiving, by a computer, a token generation message requesting a payment token corresponding to a primary account number from a token requestor; 
     determining, by the computer, an identification and verification process verifying the token requestor; 
     performing, by the computer, the identification and verification process on the token requestor; 
     determining, by the computer, the payment token corresponding to the primary account number; 
     identifying, by the computer, a confidence level for a binding between the payment token and the primary account number based on the identification and verification process; 
     assigning, by the computer, a token assurance level representing the confidence level to the payment token based on the identification and verification process verifying the token requestor; 
     storing the payment token, by the computer, the token assurance level and the primary account number corresponding to the payment token at a repository; 
transmitting, by the computer, the payment token to the token requestor; 
     receiving, by the computer after transmitting the payment token to the token requestor, the payment token corresponding to the primary account number in an authorization request message associated with a transaction; 
     retrieving, by the computer, the token assurance level corresponding to the payment token and data used during generation of the token assurance level from the repository, wherein the data used during generation of the token assurance level includes one or more of a type of the identification and verification process performed to verify the token requestor, data used in performing the identification and verification process, and a result of the identification and verification process; 
      modifying, by the computer, the authorization request message to include the token assurance level and the data used during generation of the token assurance level; 
      transmitting, by the computer, the modified authorization request message to an issuer computer of an account corresponding to the primary account number, the issuer computer authorizes the transaction at least based upon the confidence level identified by the token assurance level; and receiving, by the computer, an authorization response from the issuer computer.
21. (New) A method comprising: 
     determining, by a computer, an identification and verification process verifying a token requestor, and an entity that performed the identification and verification process; 
     determining, by the computer, a payment token corresponding to a primary account number; 
     assigning, by the computer, a token assurance level to the payment token based on the identification and verification process verifying the token requestor and the entity that performed the identification and verification process; 
     storing the payment token, by the computer, the token assurance level and the primary account number corresponding to the payment token at a repository; transmitting, by the computer, the payment token to the token requestor; 
      receiving, by the computer after transmitting the payment token to the token requestor, the payment token corresponding to the primary account number in an authorization request message associated with a transaction; 
      retrieving, by the computer, the token assurance level corresponding to the-payment token and data used during generation of the token assurance level from the repository, wherein the data used during generation of the token assurance level includes one or more of a type of the identification and verification process performed to verify the token requestor, the entity that performed the identification and verification process, data used in performing the identification and verification process, and a result of the identification and verification process; 
      modifying, by the computer, the authorization request message to include the token assurance level and the data used during generation of the token assurance level; 
     transmitting, by the computer, the modified authorization request message to an issuer computer of an account corresponding to the primary account number, the issuer computer authorizes the transaction at least based upon the token assurance level; and 
     receiving, by the computer, an authorization response from the issuer computer.
2. The method of claim 1, wherein the token generation message includes a requested token assurance level, and wherein the token assurance level that is determined by the computer is different from the requested token assurance level.
22. (New) The method of claim 21, further comprising: 
     receiving, by the computer, a requested token assurance level, and wherein the token assurance level that is determined by the computer is different from the requested token assurance level.
3. The method of claim 1, further comprising: retrieving an updated token assurance level when an additional identification and verification process is performed.
23. (New) The method of claim 21, further comprising: 
     receiving, by the computer, a requested token assurance level, and wherein the token assurance level that is determined by the computer is same as the requested token assurance level.
4. The method of claim 1, wherein retrieving comprises: retrieving a first token assurance level when a first identification and verification process is performed, or retrieving a second token assurance level different than the first token assurance level when a second identification and verification process is performed.
23. (New) The method of claim 21, further comprising: 
     receiving, by the computer, a requested token assurance level, and wherein the token assurance level that is determined by the computer is same as the requested token assurance level.
5. The method of claim 1, further comprising: transmitting, by the computer, the authorization response including the token assurance level to the token requestor.
24. (New) The method of claim 21, further comprising: 
     retrieving an updated token assurance level when an additional identification and verification process is performed.
6. The method of claim 1, further comprising: interacting with the repository storing a one-to-one mapping between one or more primary account numbers and one or more payment tokens corresponding to the one or more primary account numbers.
25. (New) The method of claim 21, wherein retrieving comprises:
     retrieving a first token assurance level when a first identification and verification process is performed, or retrieving a second token assurance level different than the first token assurance level when a second identification and verification process is performed.

26. (New) The method of claim 21, further comprising: 
     transmitting, by the computer, the authorization response including the token assurance level to the token requestor.

27. (New) The method of claim 21, wherein the token assurance level represents a level of trust in an association between the payment token and the primary account number represented by the payment token.


Claims 7 - 11, recite similar language.  Claim 1 of U.S. Patent No. 10,891,610 B2 differs since if further recites additional claim limitations of a confidence level, including “identifying, by the computer, a confidence level for a binding between the payment token and the primary account number based on the identification and verification process” and “transmitting…the issuer computer authorizes the transaction at least based upon the confidence level identified by the token assurance level”.  However, it would have been obvious to a person of ordinary skill in the art to modify Claim 1 of U.S. Patent No. 10,891,610 B2 by removing these limitations, resulting generally in the claims of the present application since the claims of the present application and the claims recited in U.S. Patent No. 10,891,610 B2 actually perform a similar function.  It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.	

Conclusion
The prior art as cited on the 892 is made of record and not relied upon but
considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAKIA LEFFALL-ALLEN whose telephone number is (571)270-1219. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nakia Leffall-Allen/Examiner, Art Unit 3685    

/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685